— Judgment, Supreme Court, New- York County, rendered July 23, 1974, unanimously modified, on the law, to reverse the *731conviction of the crimes of possession with intent to sell, and sale of a controlled substance, and remanding the counts therefor for trial anew, and otherwise affirmed. The District Attorney concedes error in refusal to charge on the question of agency in purchase of a controlled substance by one person, here an undercover police officer, for another. A new trial on the counts involving sale and intent to sell is therefore required. The conviction of possession of a controlled substance will remain undisturbed. Concur — Stevens, P. J., Markewich, Kupferman, Capozzoli and Lynch, JJ.